 

Exhibit 10.3

 
ORBITAL TRACKING CORP.
 
CERTIFICATE OF DESIGNATION OF PREFERENCES, 
RIGHTS AND LIMITATIONS
OF
SERIES I CONVERTIBLE PREFERRED STOCK
 
PURSUANT TO SECTION 78 OF THE
NEVADA REVISED STATUTES
 
The undersigned, Chief Executive Officer of Orbital Tracking Corp., a Nevada
corporation (the “Corporation”) DOES HEREBY CERTIFY that the following
resolutions were duly adopted by the Board of Directors of the Corporation by
unanimous written consent on October 13, 2016;
 
WHEREAS, the Board of Directors is authorized within the limitations and
restrictions stated in the Articles of Incorporation of the Corporation, as
amended (the “Articles”), to provide by resolution or resolutions for the
issuance of 50,000,000 shares of Preferred Stock, par value $0.0001 per share,
of the Corporation, in such series and with such designations, preferences and
relative, participating, optional or other special rights and qualifications,
limitations or restrictions as the Corporation’s Board of Directors shall fix by
resolution or resolutions providing for the issuance thereof duly adopted by the
Board of Directors; and
 
WHEREAS, it is the desire of the Board of Directors, pursuant to its authority
as aforesaid, to authorize and fix the terms of a new series of Preferred Stock
and the number of shares constituting such series.
 
NOW, THEREFORE, BE IT RESOLVED:
 
Section 1. Designation and Authorized Shares. The Corporation shall be
authorized to issue one hundred fourteen thousand nine hundred and forty-four
(114,944) shares of Series I Preferred Stock, par value $0.0001 per share (the
“Series I Preferred Stock”).
 
Section 2. Stated Value. Each share of Series I Preferred Stock shall have a
stated value of twenty-five cents $0.25 (the “Stated Value”).
 
Section 3. Liquidation.
 
(a) Upon the liquidation, dissolution or winding up of the business of the
Corporation, whether voluntary or involuntary, each holder of Series I Preferred
Stock shall be entitled to receive, for each share thereof, out of assets of the
Corporation legally available therefor, a preferential amount in cash equal to
(and not more than) the Stated Value. All preferential amounts to be paid to the
holders of Series I Preferred Stock in connection with such liquidation,
dissolution or winding up shall be paid before the payment or setting apart for
payment of any amount for, or the distribution of any assets of the Corporation
to the holders of (i) any other class or series of capital stock whose terms
expressly provide that the holders of Series I Preferred Stock should receive
preferential payment with respect to such distribution (to the extent of such
preference) and (ii) the Corporation’s common stock (the “Common Stock”). If
upon any such distribution the assets of the Corporation shall be insufficient
to pay the holders of the outstanding shares of Series I Preferred Stock (or the
holders of any class or series of capital stock ranking on a parity with the
Series I Preferred Stock as to distributions in the event of a liquidation,
dissolution or winding up of the Corporation) the full amounts to which they
shall be entitled, such holders shall share ratably in any distribution of
assets in accordance with the sums which would be payable on such distribution
if all sums payable thereon were paid in full.
 
(b) Any distribution in connection with the liquidation, dissolution or winding
up of the Corporation, or any bankruptcy or insolvency proceeding, shall be made
in cash to the extent possible. Whenever any such distribution shall be paid in
property other than cash, the value of such distribution shall be the fair
market value of such property as determined in good faith by the Board of
Directors of the Corporation.
 
 
 

 
 
Section 4.  Conversion.
 
(a) Conversion Right. Each share of Series I Preferred Stock may, from time to
time, be converted into shares of fully paid and nonassessable shares of Common
Stock (the “Conversion Shares”) at a rate of one hundred (100) shares of the
Company’s Common Stock for every share of Series I Preferred Stock.
 
           (b) Conversion Procedure. In order to exercise the conversion
privilege under this Section 4, the holder of any shares of Series I Preferred
Stock to be converted shall give written notice to the Corporation at its
principal office that such holder elects to convert such shares of Series I
Preferred Stock or a specified portion thereof into shares of Common Stock as
set forth in such notice. At such time as the certificate or certificates
representing the Series I Preferred Stock which has been converted are
surrendered to the Corporation, the Corporation shall issue and deliver a
certificate or certificates representing the number of shares of Common Stock
determined pursuant to this Section 4. In case of conversion of only a part of
the shares of Series I Preferred Stock represented by a certificate surrendered
to the Corporation, the Corporation shall issue and deliver a new certificate
for the number of shares of Series I Preferred Stock which have not been
converted. Until such time as the certificate or certificates representing
Series I Preferred Stock which has been converted are surrendered to the
Corporation and a certificate or certificates representing the Common Stock into
which such Series I Preferred Stock has been converted have been issued and
delivered, the certificate or certificates representing the Series I Preferred
Stock which have been converted shall represent the shares of Common Stock into
which such shares of Series I Preferred Stock have been converted. The
Corporation shall pay all documentary, stamp or similar issue or transfer tax
due on the issue of shares of Common Stock issuable upon conversion of the
Series I Preferred Stock.
 
           (c) Maximum Conversion. Notwithstanding anything to the contrary
contained herein, a holder of shares of Series I Preferred Stock shall not be
entitled to convert shares of Series I Preferred Stock if upon such conversion
the number of shares of Common Stock to be received, together with the number of
shares of Common Stock beneficially owned by the holder and its affiliates on
the conversion date, would result in beneficial ownership by the holder and its
affiliates of more than 4.99% of the outstanding shares of Common Stock of the
Corporation on such conversion date.  For the purposes of the provision in the
immediately preceding sentence, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended, and Regulation 13d-3 thereunder.  The holder shall have the authority
and obligation to determine whether the restriction contained in this Section
4(c) will limit any conversion hereunder and to the extent that the holder
determines that the limitation contained in this Section applies, the
determination of the number of shares of Series I Preferred Stock that are
convertible shall be the responsibility and obligation of the holder.    
 
Section 5. Voting.  Except as otherwise expressly required by law, the
conversion limitations of Section 4(c) or this Section 5, each holder of Series
I Preferred Stock shall be entitled to vote on all matters submitted to
shareholders of the Corporation and shall be entitled to one vote for each share
of Series I Preferred Stock owned on the record date for the determination of
shareholders entitled to vote on such matter or, if no such record date is
established, on the date such vote is taken or any written consent of
shareholders is solicited. Except as otherwise required by law or this Section
5, the holders of shares of Series I Preferred Stock shall vote together with
the holders of Common Stock on all matters and shall not vote as a separate
class.
 
Section 6. Other Provisions.   The Corporation and its transfer agent, if any,
for the Series I Preferred Stock may deem and treat the record holder of any
shares of Series I Preferred Stock and, upon conversion of the Series I
Preferred Stock, the Conversion Shares, as reflected on the books and records of
the Corporation as the sole true and lawful owner thereof for all purposes, and
neither the Corporation nor any such transfer agent shall be affected by any
notice to the contrary. 
 
 
IN WITNESS WHEREOF, the undersigned have executed this Certificate of
Designation this 13th day of October, 2016.
 
 
 
ORBITAL TRACKING CORP.
 
 
 
 
 
 
By:  
/s/ David Phipps
 
 
Name: 

David Phipps
 
 
Title:

Chief Executive Officer
 

 
 
 
 
